DETAILED ACTION
Status of Claims
	Claims 1-7, 9-19, 40 and 55-56 are pending.
	Claims 8, 20-39 and 41-54 are cancelled.
	Claim 40 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous objections are withdrawn in view of Applicant’s amendment.
	The previous grounds of rejection of claim 16 under 35 U.S.C. 112b stands. 
	All other previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2022 was filed after the mailing date of the Non-Final Office action on 22 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what comparison is required. It is unclear what is required by ‘improved’.  It is unclear what range or difference is required.  It is unclear what the composition of the flat electrode includes and therefore it is unclear what comparison is being presented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-16 and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2015/0270053).
Regarding claim 1, Cha discloses a method of electroplating (= electrochemically modifying) a copper coil (43 = active species being copper in solution, [0064]) wherein the electroplating is controlled to anisotropically form the coil layer (43) by controlling the current density (= focusing charge density) (= a method of focusing charge density at a functional surface on an array and electrochemically modifying an active species in a conductive solution exposed to the array), the method comprising the steps of:
Providing a first coil pattern (41) with coil pattern (42) [0053] (= providing an array), wherein
The array comprises an insulating substrate (20) [0052] (= the array comprises a support substrate);
The array comprises coil structures (41, 42) Figure 8 (= the array comprises a plurality of surface structures protruding from an upper surface of the support substrate, wherein the plurality of surface structures include an electrode layer; the coil of Cha acts as an electrode for carrying out subsequent electroplating); and
Each of the coils has a surface on an upper portion which contacts the copper electroplating solution, the functional surfaces are connected via the metal-based soft magnetic substrate [0049] for example of the substrate (20) (= each of the plurality of surface structures has a functional surface on the electrode layer, wherein each functional surface is on an upper portion of a surface structure of the plurality of surface structures, wherein each functional surface is adapted to contact an active species in a conductive solution, and wherein the functional surfaces are electrically connected via the electrode layer to form functional grouping; the claimed ‘functional surface’ is not particularly structurally or material limited);
Electroplating copper on the coil (41, 42) a counter electrode being inherently present given the electrolytic plating of Cha and controlling the current density to perform anisotropic plating; electroplating is carried out either with current or voltage; the copper species in the electroplating solution being reduced (= electrochemically modified) on the surface to produce the copper coil layer [0056] (Figure 9) (= exposing the plurality of surface structures to the conductive solution comprising an active species, in which a counter electrode is positioned; and establishing a current or voltage between the functional surfaces on the electrode layer and the counter electrode such that the charge density is focused at the functional surfaces on the electrode layer and the active species is electrochemically modified following contact with the functional surfaces); 
The electroplating being anisotropically controlled with current density [0057] (= wherein the active species comprises a species and wherein the species is selectively attached to the functional surfaces following electrochemical modification, the size of the functional surface being variable depending upon the focused charge density, and the functional surface being a region where attachment is enhanced when compared to another surface on the array at which charge density is not focused).  Regarding the claimed “electrode array”, the elements of Cha read on the claimed electrode since the layers (e.g. metal substrate, 20, coils 41, 42) act as an electrode layer during the process of electroplating.  
	Regarding claim 2, the electroplating of coil of Cha occurs at the apex of the structure (Figure 9). 
	Regarding claim 3, the coil structure of Cha (42) has a functional surface at or about an apex of each of the coil structures and each being tapered to an apex (Figure 9). 
Regarding claim 6, the coil (42) of Cha reads on the claimed ridge (Figure 8). 
	Regarding claim 9, Cha discloses the coils (41, 42, 43) being formed of the same material (e.g. copper, [0064]).  The first coil being the support substrate in the instant claim. The charge density during the electroplating of Cha is differentiated between the functional surface and the upper surface since the deposition occurs as depicted in Figure 9 (i.e. anisotrpoically at the apex).  
	Regarding claims 10-11, Cha discloses the coil formed of gold or nickel [0063]. 
	Regarding claims 12-15, Cha discloses platinum, gold or nickel electroplating for the internal coil part (40) (= metallic material) [0063].  When selecting the metallic material, the organometallic material is not further limiting. 
	Regarding claim 16, the claim lacks sufficient information or detail with regards to the comparison.  It is unclear what structure is being compared.  While Cha does not specifically address the claimed limitation “thermodynamic efficiency” and “kinetic efficiency”, this is configured to be an intrinsic property resulting from following the method steps taught by the reference, which are the same as those instantly claimed, absence any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.  Further there is no indication of what “improved” requires.  
	Regarding claims 55-56, the metal sources of Cha disclose the claimed active species that is charged [0063].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Wang et al. (US 2015/0035640). 
Regarding claims 4-5, Cha is silent in regards to the dimensions of the coils and/or their spacings therefore in order to practice the invention of Cha one of ordinary skill in the art would necessarily look to the art for workable dimensions and arrive at a reference such as Wang. 
In the same or similar field of endeavor of producing coils for chip electronics, Wang discloses that the dimensions of the coils are inclusive of the micron range and their spacing is within the micron range (e.g. gap spacing less than 30 microns, including the indicated aspect ratios, [0024]).  It would have been obvious to produce the coils of Cha within the micrometer range since Wang discloses that similar coil formations are within the scaling of micrometers for producing chip electronic devices.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Haynes et al. (US 2014/0342128).
Regarding claim 7, Cha is silent in regards to the electroplating setup including the counter electrode shape, therefore in order to practice the invention of Cha one of ordinary skill in in the art would necessarily look to the art for workable electroplating setups including the counter electrode shape and arrive at a reference such as Haynes.  Haynes discloses in the same or similar field of forming chip devices, wherein a counter electrode may have a shape such as conical shape or pyramid [0218].  Further, selection of any shape for a counter electrode would have been an obvious engineering design choice (MPEP § 2144.04 IV B). 



Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an amendment to claim 1 to address the issue of ‘establishing a current or voltage”.  Claim 1 includes ‘establishing a current or voltage’, however, claim 17 only indicates establishing a current. Therefore the combination of claims 1 and 17 as an independent claim would result in a rejection under 35 U.S.C. 112b.  

Response to Arguments
Applicant's arguments filed 7 April 2022 have been fully considered.  
On page 10-12 the remarks state that Haynes relates to isolating areas of a 3D surface using an inert material and the teachings of Haynes require a physical shield.  It is noted that the instant claims do not exclude the presence of a physical shield. The teachings of Haynes include selective attachment, however, Haynes does not disclose the claimed ‘the size of the functional surface being variable depending upon the focused charge density’ as claimed.  Therefore the rejections based on Haynes have been withdrawn.  Further, Devaraj et al. does not disclose the claimed ‘the size of the functional surface being variable depending upon the focused charge density’.  
It is noted that the instant claims 17-19 are free of the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., “Tailoring Hexagonally Packed Metal Hollow-Nanocones and Taper-Nanotubes by Template-Induced Preferential Electrodeposition”, Applied Materials & Interfaces, 2013, 5, 10376-10380.
Kim et al. (US 2010/0048391) – adjusting catalyst area based on changing a voltage applied [0021].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795